UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 13,2009 Commission File No. 000-16929 SOLIGENIX, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 Emmons Drive, Suite C-10 Princeton, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On November 13, 2009, Soligenix, Inc. (the Company), formerly known as DOR BioPharma, Inc., a late-stage biotechnology company, issued a press release announcing its results of operations for the three and nine months ended September 30, 2009. A copy of the press release is attached as Exhibit 99.1 to this report. This information is not deemed to be "filed" for the purposes of Section 18 of the Securitites Exchange Act of 1934 and is not incorporated by reference into any Securities Act registration statements.
